--------------------------------------------------------------------------------

Exhibit 10.13

(English Translation)

Bank Loan Agreement

Bank

DBS Bank (China) Limited Shenzhen Branch (“Bank”)

Borrower

Shenzhen TMK Power Industries Ltd. (深圳市三俊电池有限公司) (“Borrower”)

Execution date

December 16, 2009

Principal

The Bank will grant the Borrower a loan credit of RMB 15,300,000. The loan will
be paid to the Borrower in 36 monthly installments. The Bank can change, revoke
the credit at any time upon its discretion.

Purpose

Purchasing equipment and business operation (RMB 11,318,500 for equipment
purchase and RMB 3,981,500 for business operation).

Interest

The interest shall be 30% higher than the legal loan rate published by The
People’s Bank of China on the date when the loan is paid to Borrower. The bank
is entitled to adjust the loan rate if the legal loan rate changes from time to
time.

Repayment and Repayment in advance

The Borrower shall repay the loan on a monthly basis. Repayment in advance shall
be approved by the Bank with at least one month notice in advance. The fee for
prepayment in advance is fund cost loss of the Bank or 3% of the amount repaid
in advance, whichever is higher.

Preconditions of Loan

Unless otherwise agreed by the Bank, the Borrower shall satisfy all the
preconditions before applying for the loan credit, including:



 •

providing RMB 3,000,000 as deposit with the Bank which will be released to the
Borrower if the first 6 repayments by the Borrower are dully made;

     

 

 •

mortgaging certain equipment in favour of the Bank;

     



 •

purchasing insurance for certain equipment with the bank as the first
beneficiary;

     

 

 •

causing Wu Henian, Wang Zongfu, and Huang Junbiao to sign individual guarantee
agreement for the loan in favour of the Bank.

 

 

 

Representation

The Borrower shall:

by Borrower

 •

notify the Bank of any change of its directors or shareholders, revision or
amendment of its business license and articles of association, and make sure
such change, revision or amendment will not cause adverse impact on the interest
of the Bank;

     



 •

not pledge the outstanding receivables in favour of any third party without
approval by the Bank;

     

 

 •

notify the Bank immediately of any event that will affect the capability of the
Borrower or guarantors to perform the obligations under the loan agreement and
related documents.

Security

Borrower shall provide RMB 3,000,000 as deposit with the Bank which will be
released to Borrower if the first 6 repayments by the Borrower are duly made.
Individual guarantee is also required.

Period of Credit

3 years commencing from the date the loan is paid to the Borrower.

Liability for Breach

If the Borrower fails to observe the agreement, which causes damages or losses
to the Bank, the Borrower shall compensate such damages or losses. The amount of
compensation shall be equal to losses suffered by the Bank due to the Borrower's
breach.

Governing law and Jurisdiction

PRC Law governs to the contract. The parties accept the non-exclusive
jurisdiction of PRC court in the place where the Borrower is located.


--------------------------------------------------------------------------------